GRANT, Justice,
concurring.
This case deals with a challenge to the constitutionality of a statute on the basis of gender discrimination. When the deed in question was executed, Texas had a statute, Tex.Rev.Civ.Stat.Ann. art. 1299 (Vernon 1925) (repealed 1963), which required a married woman, even though conveying her separate property, to be joined by her husband in any conveyance.1 No similar statute required the joinder of the wife in a conveyance by the husband.
The first statute requiring the husband to join the wife in a conveyance of her separate property was enacted in 1841, followed by another enactment in 1846. These were patterned after Spanish laws which required the husband’s assent to convey her property. Allen v. Urquhart, 19 Tex. 480 (1857).
In 1957, legislation was passed which permitted a wife to elect to have the sole management, control, and disposition of her separate property and required the husband to join in a conveyance or encumbrance of land only if the wife does not so elect.2 This legislation sought to repeal existing laws so far as they were in conflict with the new statute. In 1963, the offending statute was repealed by the Texas Legislature.
One of the most valuable incidents of the right of property is the power to dispose of it. Ballard v. Carmichael, 83 Tex. 355, 18 S.W. 734 (1892). In the case of Spann v. City of Dallas, 111 Tex. 350, 235 S.W. 513 (1921), the Court expounds upon this basic right as follows:
The ancient and established maxims of Anglo-Saxon law which protect these fundamental rights in the use, enjoyment and disposal of private property, are but the outgrowth of the long and arduous experience of mankind. They embody a painful, tragic history — the record of the struggle against tyranny, the overseer-ship of prefects and the overlordship of kings and nobles, when nothing so well bespoke the serfdom of the subject as his incapability to own property. They proclaim the freedom of men from those odious despotisms, their liberty to earn and possess their own, to deal with it, to use it and dispose of it, not at the behest of a master, but in the manner that befits free men.
Yet Article 1299 placed a limitation on the right of married women to dispose of their property. Even if the Legislature believed that women needed such protection, this law is contradictory of that rationale, because no restriction was imposed on single women. Ballard v. Carmichael, supra.
There are those who contend that constitutional interpretation should be limited solely to the intentions of the framers of the Constitution or to the understanding of its meaning by the original ratifiers. The drafters of the United States Constitution did not wish to place the status quo in concrete. This document constituting our government laid down fundamental princi-*817pies to guide us into eras not contemplated by its authors. To believe that we could or should try to apply the intentions of the original framers to every modern day problem confronting us is to believe that we have magical powers to communicate over a span of two centuries and is to go beyond the expectations of the framers. It is its inherent ambiguity which has enabled the United States Constitution to endure with few amendments. The concept for the need of adaptation to social progress and social circumstance is not a jurisprudential idea formulated by jurists of the present era, but has been long recognized as a vital principle of constitutional law. This same principle of construction applies to interpreting the Texas Constitution.
Certainly our view of legal rights today and the idea that there is a need for special protection of women in business transactions would make Article 1299, as it existed in 1954, an absurdity which clearly would not meet constitutional standards.
Over the past three decades, there has been much progress in the recognition of women’s rights. In 1961, President John F. Kennedy, finding that “prejudices and outmoded customs act as barriers to the full realization of women’s basic rights,” set up the Commission on the Status of Women. This Commission recommended that an application of the Fifth and Fourteenth Amendments be made to end official practices discriminating against women.
The Congressional branch and the executive branch of the federal government have acted to eliminate discrimination based on “stereotyped characterizations of the sexes.” Phillips v. Marietta Corp., 400 U.S. 542, 91 S.Ct. 496, 27 L.Ed.2d 613 (1971).
The courts found that discrimination on the basis of sex could no longer be justified by relying on “[Ojutdated images ... of women as peculiarly delicate and impressionable creatures in need of protection from the rough and tumble of unvarnished humanity.” Seidenberg v. McSorleys’ Old Ale House, Inc., 317 F.Supp. 593 (S.D.N.Y. 1970).
The United States Supreme Court demonstrated that sex-based classifications would be struck down under the equal protection clause when they provided dissimilar treatment for men and women who are similarly situated with respect to the object of the classification. Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971).
In the case of Sail’er Inn, Inc. v. Kirby, 485 P.2d 529 (Cal.1971), the California Supreme Court addressed gender discrimination:
Laws which disable women from full participation in the political, business and economic arenas are often characterized as “protective” and beneficial.... The pedestal upon which women have been placed has all too often, upon closer inspection, been revealed as a cage.
In the case of Kirchberg v. Feenstra, 450 U.S. 455, 101 S.Ct. 1195, 67 L.Ed.2d 428 (1981), the United States Supreme Court struck down a Louisiana statute which made the husband “head and master” of property held jointly with his wife. At the time of that decision, the Louisiana Legislature had already repealed that law.
The case of Stokes v. Stokes, 613 S.W.2d 372 (Ark.1981), is an example of an unconstitutional gender-based classification. In that case, the State of Arkansas gave a widower dower rights in the property of a deceased spouse and the right to take against the will of the deceased spouse. This did not comply with the equal protection clause because the widower was denied this right.
To withstand a constitutional challenge under the equal protection clause of the Fourteenth Amendment, the classifications by gender must serve important governmental objectives and must be substantially related to achievement of those objectives. Craig v. Boren, 429 U.S. 190, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976). If a state statute impinges upon the fundamental freedoms protected by the Constitution, the statutory classification under the equal rights protection clause must be not merely rationally related to a valid public purpose, but also necessary to the achievement of a *818compelling state interest. San Antonio School District v. Rodriguez, 411 U.S. 1, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973).
Article 1299 is clearly unconstitutional violating both U.S. Const, amend. XIV and Tex. Const, art. I, § 3. Tex. Const, art. I, § 3a was not adopted by the citizens of the State until November 7, 1972; therefore, this constitutional amendment could not apply to the transactions involved in this case.
The general rule is that an unconstitutional statute, though having the form and structure of law, is in reality no law but is wholly void. Miller v. Davis, 136 Tex. 299, 150 S.W.2d 973 (1941). However, as pointed out in the other concurring opinion, the courts recognize that there is often reliance on a statute even though it is unconstitutional. Article 1299 was not challenged in our appellate courts during its existence, so we must determine the retroactive effect of now declaring the statute unconstitutional. All cases have a retroactive effect from the time the case reaches finality in the court system back to the time of the occurrence, but in the present case the matter had lain dormant for a number of years until the title to the land became an issue.
The Constitution neither prohibits nor requires retrospective effect for a new constitutional application. Tehan v. Shott, 382 U.S. 406, 86 S.Ct. 459, 15 L.Ed.2d 453 (1966). The choice between retroactivity and nonretroactivity must hinge upon the peculiar traits of the specific rule in question. Annot., Supreme Court Decisions— Retroactivity, 65 L.Ed.2d 1219 (1981). While many of the United States Supreme Court decisions involving retroactive and nonretroactive application have been in the area of criminal law, the rationale behind determining retroactive or nonretroactive effect pertains to decisions outside the criminal area. Lemon v. Kurtzman, 411 U.S. 192, 93 S.Ct. 1463, 36 L.Ed.2d 151 (1973); Chevron Oil Co. v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971).
A significant factor in deciding retroactive effect is whether or not it is necessary to effect the purpose of the ruling. Link-letter v. Walker, 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965). In the instant case, we cannot erase the fact that women of this State were required for more than a century to get their husbands’ signatures to sell their property. We can say that such an unfair requirement will no longer be sanctioned in the future.
In the case of Chevron Oil Co. v. Huson, supra, the Supreme Court held that to be applied nonretroactively, a judicial decision must establish a new principle law, either by overruling clear past precedent on which litigants may have relied, or by deciding an issue of first impression whose resolution was not clearly foreshadowed. Where a decision will produce substantial inequitable results if applied retroactively, there is ample basis for avoiding the injustice or hardship by a holding of nonretroac-tivity.
The Supreme Court held in England v. Louisiana Medical Examiners, 375 U.S. 411, 84 S.Ct. 461, 11 L.Ed.2d 440 (1964), that their ruling would not be retroactive and would not apply to the parties in that case.
I do not believe that a retroactive ruling in the instant case would cause chaos in the land titles of this State, because the vast majority of the conveyances in the years of Article 1299’s existence complied with that article. However, a retroactivity application would affect vested rights in situations such as the present case in which Juanita Jopling Jennings relied upon the statute in making a purchase from Minnie Pearl’s husband on November 5, 1965.
I therefore concur with Justice Cornelius on the nonretroactive application.

. “It is provided by statute that if the husband be insane or shall have permanently abandoned his wife, or shall refuse to join in an encumbrance, conveyance, or transfer of the wife’s separate property, his joinder may be dispensed with by leave of court.” E. Oakes, Speer’s Marital Rights in Texas § 553 (4th ed. 1961).


. E. Oakes, Speer’s Marital Rights in Texas § 544 (4th ed. 1961), citing Tex.Rev.Civ.Stat. Ann. art. 4614 (amended 1957) (repealed 1970).